DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 06/29/2022.  Claims 1-20 remain pending in the application. Claims 1, 10, and 17 are independent.

Claim Objections
Applicant's amendment to claims corrects some of previous objections; therefore, some of previous objections are withdrawn.  The remaining objections are shown below.
Claim 14 is objected to because of the following informalities:  
in .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angelov in view of Adobe ("Adobe Illustrator Help", last updated 2019/11/04), hereinafter Adobe, BEREND (WO 94/28476, published on 12/08/1994), hereinafter BEREND, and Kajiya et al. (US Patent 5,864,342, issued on 01/26/1999), hereinafter Kajiya.

Independent Claim 1
Angelov discloses a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device (Angelov, FIG. 5; ¶ [0213]: a computing device including an input sensor 110, an input processing section 111, an ink data processing section 100, an application section 300-1, a graphic processing section 300, a display 113, and a communications section 112, all controlled by an operating system 400-1 executed by a CPU coupled to memory devices) to: 
determine drawing data for a plurality of drawing points from drawing input at a client device (Angelov, FIG. 5; ¶ [0213]) during creation of a digital raster image (Angelov, FIGS. 2, 5-7, and 92; ¶¶ [0214]-[0217], [0222], [0224]-[0225], [0228], [0609], [0034]-[0036], [0159]-[0163], and [0199]: the input sensor 110 detects a user's handwriting motion (via a pointer such as a pen and a finger) and generates input data signal representative of the detected handwriting motion; converts the input data to "pen event data" amenable for further processing to generate ink data 200 in both raster form and in vector form, wherein the "pen input data" ("INPUT 1") includes at least sensed coordination positions, and may additionally include pen pressure data, pen rotation or tilt angle data, etc.; the context information ("INPUT 2") is information describing the context or environment of the pen event data ("INPUT 1") and may indicate, for example, a used pen tip type (e.g., brush, crayon, pencil), used pen colors (red, green, blue), etc., wherein the context information is selected by the application section 300-1 (e.g., a drawing application) typically prior to entry of input data into the input sensor 110; the graphic processing section 300 receives the ink data 200 including stroke objects 210, drawing style objects 230, manipulation objects 270, and metadata objects 250, and output/render/rasterize a set of pixel values at a defined resolution level including color values of pixels; i.e., producing raster image data 9208 on the display 113) (Angelov, FIGS. 3A-C and 67; ¶¶ [0129], [0843]-[0848], [0204]-[0207], and [0373]-[0377]: a drawing process that applies a selected drawing style object to a stroke object to be drawn, wherein the drawing style object includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display; FIG. 3A illustrates a stroke object 210, which contains multiple point objects (Point_1 … Point_n) that form a trace of movement of a pointer, wherein each of the point object may be associated with attributes such as its radius, color, transparency (opacity) value, etc.) by:
determining first stroke data for a first stroke in a raster layer displayed at the client device; and determining second stroke data for a second stroke in the raster layer displayed at the client device (Angelov, FIGS. 1 and 26; ¶¶ [0196]-[0198], [0363], [0371], [0385], and [0427]: ink data 200 generated from the same device are formed in the same raster layer; the graphic processing section 300 is capable of instantly drawing (rendering) the stroke objects on the local display or screen, which may represent the state of the common drawing area in which ink data 200 entered; FIGS. 43-45 and 49; ¶¶ [0564]-[0565] and [0725]-[0732]: a plurality of stokes can be input from the same device; ink data is generated by ink data processing section 100T and stored in Stroke File Format (SFF); FIGS. 26 and 28; ¶ [0388]: 5 stroke objects with 2 drawing styles for a drawing area are stored in SFF format; FIGS. 64-65; ¶¶ [0821]-[0823]: reproduction or extraction of ink data file by the ink data processing section 100R); 
generating, within a metadata file associated with the digital raster image, a layer map for the raster layer comprising a first entry for the first stroke data and a second entry for the second stroke data (Angelov, FIG. 87; ¶ [0929]: for each stroke object 210 input from the same device, all drawing style objects linked with the stroke object 210 are retrieved and all rasterization (drawing) properties defined in the drawing style objects are loaded; geometry of the stroke is generated; the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; all rasterized strokes are composed together; a bitmap is generated that contains all of the stroke objects as rendered in an image layer; FIGS. 89 and 92-93; ¶¶ [0932], [0035]-[0036], and [0953]-[0954]: capable of processing the ink data in a variety of recorded formats; e.g., the SFF format and the JPEG format, or in a transmission format such as the SMF format);
receive, via the client device, a request to change a first drawing  data of the first stroke data in the digital raster image to a second drawing  data (Angelov, FIGS. 4A-B and 48B-C; ¶¶ [0172], [0218], [0164], [0209], [0890], [0188]-[0189], [0623], [0634]-[0636], and [0210]-[0211]: the in data processing section 100 generally receives three types of information (1) Pen Event information, (2) Context information, and (3) Manipulation information, wherein the manipulation information ("INPUT 3") specifies a command to apply some manipulation/modification/editing operation (e.g., selecting, transforming/rotating, slicing, erasing, extracting, deleting, copying, enlarging, etc.) to the whole of or a part of each of the one or more pre-existing stroke objects 210, wherein the stroke object 210 includes or is associated with range information (e.g., startParameter 301 and endParameter 303 values as stroke object attributes) that define a particular portion of the stroke object 210 to be rendered/displayed; FIG. 4A illustrates operation of the Select object 272, wherein the target to be selected and transformed is a pre-existing stroke object 210 "Stroke_i", which in FIG. 4A is selected by another Stroke_j; Stroke_i is split into two newly generated strokes, and only a right portion of Stroke_i is completely surrounded by Stroke_j and therefore selected and be transformed by 405); and 
modify, via the client device, the digital raster image by utilizing the drawing data to generate a revised digital raster image that includes the second drawing  data in place of the first drawing  data in response to the request to change the first drawing  data associated with the drawing input (Angelov, FIG. 91; ¶¶ [0032], and [0191]-[0192]: modification or manipulation (e.g., slicing) of a portion of a stroke object to generate two new stroke objects can be shared amongst multiple computers to display the edited, up-to-date status of the ink data on a common drawing area/canvas in real time; FIGS. 48G-I; ¶¶ [0663]-[0672]: FIG. 48G illustrates the sliding operation of a stroke object; FIG. 48H illustrates the "erase" function realized by applying the slicing manipulation object; FIG. 48I illustrates the selected area shown in a lasso shaped dotted closed curve including a partially sliced stroke object, which can be manipulated/moved (translated); attributes "Alter Style" and "Alter metadata" indicate whether the attributes of plural strokes divided from the original stroke by the slice operation are altered (newly-defined) for the divided strokes, or unaltered and the same as the attributes associated with the original stroke (e.g., "Author" attribute, pen color attribute, etc.); FIG. 22; ¶¶ [0346]-[0348]: the graphic processing section 300R reconstructs a stroke (path) by generating interpolated curves according to a curve interpolation algorithm such as the Catmull-Rom Curve algorithm using point objects contained in a stroke object 210 as control points, further controls the range (portion) of the stroke object 210 to be displayed in reference to a start parameter and an end parameter defined for the stroke object 210, and also adds width, color, and other graphical properties to the rendered stroke object 210 in reference to a drawing style object 230 received in association with the stroke object 210; FIG. 87; ¶ [0929]: for each stroke object 210 included in the ink data being processed, all drawing style objects linked with the stroke object 210 are retrieved, all rasterization properties (e.g., mixing and texture properties) defined in the drawing style objects are loaded, all cascading values, such as color and radius values, are resolved, geometry of the stroke is generated, and then the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; i.e.,  the digital raster image will be updated based on new stroke objects after editing) by:
; and 
re-generating/updating, at the client device  data in the first entry of the layer map without modifying the second stroke data in the second entry of the layer map (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836] and [0929]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data is modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the bitmap of a raster layer comprising the first stroke data with new drawing data without modifying the second stroke data).
Angelov fails to explicitly disclose to (1) change/modify/update a first drawing attribute of the first stroke data in the digital raster image to a second drawing attribute; (2) clearing the raster layer from the digital raster image before re-generating/updating the raster layer; and (3) re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer comprising the first stroke data with the second drawing attribute in the first entry of the layer map without modifying the second stroke data in the second entry of the layer map; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image.
Adobe teaches a system and a method for editing images (Adobe, Page 6, the 3rd bullet in Section Workspace overview: tools for creating and editing images), wherein change/modify/update a first drawing attribute of the first stroke data in the digital raster image to a second drawing attribute (Adobe, Page 104, 1st paragraph: a path’s outline is called a stroke; a color or gradient applied to an open or closed path’s interior area is called a fill; a stroke can have weight (thickness), color, and a dash pattern (Illustrator and InDesign) or a stylized line pattern (InDesign); after you create a path or shape, you can change the characteristics of its stroke and fill) (Adobe, Page 76, the 3rd and 4th bullets in Section Contextual operations: when a path object is selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement; when multiple path objects are selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush) (Adobe, Pages 322-324 and 76: allow users to select a plurality of objects/strokes/paths and grouped with group selection tool, and then apply different attributes to selected objects/strokes/paths).
Angelov and Adobe are analogous art because they are from the same field of endeavor, a system and a method for editing images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Adobe to Angelov.  Motivation for doing so would allow users to quickly edit stroke width, style/pattern, and/or color without reconstructing the path that outlines the stroke (Adobe, Page 317, Section Isolate artwork for editing).
Angelov in view of Adobe fails to explicitly disclose (1) clearing the raster layer from the digital raster image before re-generating/updating the raster layer; and (2) re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer comprising the first stroke data with the second drawing attribute in the first entry of the layer map without modifying the second stroke data in the second entry of the layer map; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image.
BEREND teaches systems and methods relating to interactively generating  "brush  stroke" objects in raster images (BEREND, ABSTRACT), wherein re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer comprising the first stroke data with the second drawing attribute in the first entry of the layer map without modifying the second stroke data in the second entry of the layer map; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image (BEREND, Page 1, line 21 – Page 2, line 8; Page 10, line 12 – Page 13, line 14 with FIG. 2: each object is rendered into a partial raster image ("bit map" image) defining color and opacity for an array of picture elements ("pixels"), and this partial image is composited into the image being generated; when an object is changed, only the raster image containing the object that changed needs to be re-rendered; the result can then be composited at 208 10 with other raster images read from the bit map cache memory 210 to produce the updated output image in the frame store 130; Page 13, line 16 – Page 14, line 14:  the caching process can be made more efficient by grouping the objects into layers; since the objects are ordered for rendering, each layer contains objects that are contiguous in the ordered list; Page 15, line 20 – Page 16, line 4: keep objects that overlap in the image in the same layer, and objects that are far apart in different layers; Page 17, line 20 – Page 18, line 12: keeping up to date layers of views different to that which the user is currently using/editing is assigned a low priority for the processor and is performed as a background task only; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers not currently being used/edited).
Angelov in view of Adobe, and  BEREND are analogous art because they are from the same field of endeavor, systems and methods relating to interactively generating  "brush  stroke" objects in raster images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of BEREND to Angelov in view of Adobe.  Motivation for doing so would improve efficiency of re-generating/updating the raster image (BEREND, Page 10, lines 14-21), and allow users not to be held up waiting while images are re-generated/updated for views other than that which is currently being used/edited (BEREND, Page 18, lines 8-12).
Angelov in view of Adobe and  BEREND fails to explicitly disclose clearing the raster layer from the digital raster image before re-generating/updating the raster layer.
Kajiya teaches a system and a method relating to raster graphics processing (Kajiya, Col. 1, lines 13-15 and Col. 2, lines 17-21), wherein clearing the raster layer from the digital raster image before re-generating/updating the raster layer (Kajiya, Col. 3, lines 39-50: in a conventional graphics architecture, the entire frame buffer is erased and the scene is re-rendered to create a next frame's image before transferring the rendered image data to a display; in this type of system, every object must be redrawn for each frame because the frame buffer is cleared between frames) (Kajiya, Col. 8, line 57 – Col. 9, line 9: multiple independent image layers may be composited together, wherein these image layers can be rendered into and manipulated independently; allow each object to be updated independently) (Kajiya, FIGS. 18-19; Col. 37, line 25 – Col. 40, line 61: clear context for each bucket in the initialization for overriding attributes or composing attributes; each set of geometry can be rendered independently of any other; i.e., it is capable for clearing the raster layer from the digital raster image; and  re-generating/updating the raster layer comprising the first chunk with new attribute without modifying the second chuck attribute).
Angelov in view of Adobe and BEREND, and  Kajiya are analogous art because they are from the same field of endeavor, a system and a method relating to raster graphics processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kajiya  to Angelov in view of Adobe and BEREND.  Motivation for doing so would improve rendering efficiency by eliminating a considerable amount of memory, and also allowing the depth buffer to be accessed with very high bandwidth and eliminating the traditional frame buffer memory clearing overhead between frames (Kajiya, Col. 10, lines 47-59).

Claim 2
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 1 and further disclose that determine the drawing data for the plurality of drawing points by: determining visual attributes of the drawing input (Angelov, FIGS. 2, 3A-C; and 6; ¶¶ [0230] and [0204]-[0207]: the drawing style object handling section 126 processes the context information ("INPUT 2") to extract drawing-related information necessary to express the stroke object 210 on a display, and creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display); and 
determining movement attributes associated with the drawing input (Angelov, ¶ [0239]: if pen event data includes pen pressure values, a PressurePath builder 122B1 is selected that includes a first (pressure) function f1 capable of deriving the stroke width (W) and transparency (A) based on the pen pressure values; on the other hand, if pen event data does not include pen pressure values, a Velocity Path builder 122B2 is selected that includes a second (velocity) function f2 capable of deriving the stroke width (W) and transparency (A) based on the pen movement speed, which is determined from the amount of change in the point coordinates or time stamps included in the pen event data).  

Claim 3
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 2 and further disclose that store the drawing data for the plurality of drawing points from the drawing input in the metadata file associated with the digital raster image by storing the visual attributes and the movement attributes with the plurality of drawing points with a plurality of vectors comprising the plurality of drawing points within the metadata file (Angelov, FIG. 91; ¶ [0036]: to producing raster image data 9208, organize the ink data in a more abstracted form in vector and define ink data in both raster form and in vector form; FIG. 28; ¶¶ [0382], [0411], and [0413]: repository stores information regarding the latest state of a drawing area (canvas), which is continuously updated, in the stroke file format (SFF) as illustrated in FIG. 28; ¶ [0569]: each of points (dots) that form a stroke is defined in the data structure of Table 1 including force and angle; FIG. 45; ¶¶ [0601]-[0602] and [0605]-[0607]: the ink data processing section 100 outputs the generated ink data 200 as a collection of data objects in a media format (e.g., in a file, packets, etc.) requested by the application that needs the ink data 200; FIGS. 48K-L, 50A-B, and 51; ¶¶ [0683], [0694], [0723], [0728]-[0736], [0747]-[0749], and [0760]-[0762]: FIG. 48K illustrates a data type of each class when each class of data object (a metadata object 250, a canvas object, a drawing style object 230) is serialized and stored in an SFF file; FIG. 48L illustrates information included in each of strokes 1 through N (strokesCount) number of stroke objects; in reference to data object "point" in FIG. 48L, radius and alpha are attributes associated with a point and is a generalized device independent higher concept having semantics that encompass lower level concepts such as pressure, pen tip force, and velocity).  

Claim 4
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 1 and further disclose that determine the drawing data for the plurality of drawing points by: determining that the drawing input generates the first stroke comprising a first subset of the plurality of drawing points in the raster layer with a first set of attributes comprising the first drawing attribute; and determining that the drawing input generates the second stroke comprising a second subset of the plurality of drawing points in the raster layer with a second set of attributes (Angelov, FIG. 1; ¶¶ [0196]-[0198] and [0371]: ink data 200 generated from the same device are formed in the same raster layer; FIGS. 43-45 and 49; ¶¶ [0564]-[0565] and [0725]-[0732]: a plurality of stokes can be input from the same device; ink data is generated by ink data processing section 100T and stored in Stroke File Format (SFF); FIGS. 26 and 28; ¶ [0388]: 5 stroke objects with 2 drawing styles for a drawing area are stored in SFF format; FIGS. 2 and 48K; ¶ [0204]: the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display; FIGS. 64-65; ¶¶ [0821]-[0823]: reproduction or extraction of ink data file by the ink data processing section 100R) (Adobe, Page 329, Section About Layers: by default, all items are organized in a single, parent layer; however, you can create new layers and move items into them, or move elements from one layer to another at any time; layers provide a way to easily manage all the items that make up your artwork).

Claim 5
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 4 and further disclose that receive the request to change the first drawing attribute of the digital raster image to the second drawing attribute by receiving a request to change a visual attribute of the first stroke to a selected visual attribute  (Adobe, Page 76, the 3rd and 4th bullets in Section Contextual operations: when a path object is selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement; when multiple path objects are selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush) (Angelov, FIGS. 2, 3A-C; and 6; ¶¶ [0230] and [0204]-[0207]: the drawing style object handling section 126 processes the context information ("INPUT 2") to extract drawing-related information necessary to express the stroke object 210 on a display, and creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display); and 
modify the digital raster image by utilizing the drawing data to generate the revised digital raster image by re-generating the raster layer to include the first subset of the plurality of drawing points of the first stroke with the selected visual attribute in the first entry without modifying the second subset of the plurality of drawing points of the second stroke in the second entry  (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data is modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the raster layer comprising the first stroke data with new drawing data in the first entry without modifying the second stroke data in the second entry).

Claim 6
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 5 and further disclose that re-generate the raster layer by: updating the first stroke data corresponding to the first subset of the plurality of drawing points by replacing the visual attribute of the first stroke to the selected visual attribute in the first entry of the layer map; and providing the updated first stroke data with the selected visual attribute and the second stroke data to a rendering engine (Angelov, FIG. 87; ¶ [0929]: for each stroke object 210 input from the same device, all drawing style objects linked with the stroke object 210 are retrieved and all rasterization (drawing) properties defined in the drawing style objects are loaded; geometry of the stroke is generated; the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; all rasterized strokes are composed together; a bitmap is generated that contains all of the stroke objects as rendered in an image layer) (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data is modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the raster layer comprising the first stroke data with new drawing data without modifying the second stroke data).  

Claim 8
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 4 and further disclose that receive the request to change the first drawing attribute of the digital raster image to the second drawing attribute by receiving a request to change visual attributes of the first stroke and a third stroke to a selected visual attribute (Adobe, Page 76, the 3rd and 4th bullets in Section Contextual operations: when multiple path objects are selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush) (Adobe, Pages 322-324 and 76: allow users to select a plurality of objects/strokes/paths and grouped with group selection tool, and then apply different attributes to selected objects/strokes/paths) (Angelov, FIGS. 2, 3A-C; and 6; ¶¶ [0230] and [0204]-[0207]: the drawing style object handling section 126 processes the context information ("INPUT 2") to extract drawing-related information necessary to express the stroke object 210 on a display, and creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display); and 
modify the digital raster image by utilizing the drawing data to generate the revised digital raster image by re-generating the raster layer to include the first stroke and the third stroke with the selected visual attribute without modifying the second stroke (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data and third stroke data are modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the raster layer comprising the first stroke data and the third stroke data with new drawing data without modifying the second stroke data).  
Motivation for applying Adobe to Angelov would allow users to quickly edit stroke width, style/pattern, and/or color without reconstructing the path that outlines the stroke (Adobe, Page 317, Section Isolate artwork for editing).

Claim 9
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 1 and further disclose that receive the request to change the first drawing attribute of the digital raster image to the second drawing attribute by receiving a request to delete at least one portion of the first stroke from the digital raster image; and modify the digital raster image by utilizing the drawing data to generate the revised digital raster image by excluding a subset of the plurality of drawing points and drawing data corresponding to the at least one portion of the first stroke from the revised digital raster image (Angelov, FIG. 48H, ¶¶ [0669] and [0666]: when such "erasing" manipulation object is applied to a pre-existing stroke object 210, the stroke object 210 is divided into two strokes – the first stroke (stroke 1) having a new endParameter 303n and the second stroke (stroke 2) having a new startParameter 301n point, with an exact portion in the middle being "erased."; two new strokes (stroke 1 and stroke 2) are to be rendered with the same attributes associated with the original stroke before erasing the middle part when attribute "Alter Style" is not set to TRUE, and middle part erased are not rendered when this manipulation is finalized).

Independent Claim 10
Angelov discloses a system comprising: a memory device (Angelov, ¶ [0213]: memory devices); and one or more servers (Angelov, FIG. 1/73; ¶ [0195]: Application Service #1 and Application Service #2 in FIG. 1 may both utilize and exchange the ink data 200 via the ink data exchange infrastructure 10, which may be realized as necessary libraries for ink data processing section 100 that are distributedly supported by several kinds of computers, e.g., mobile terminals and servers) configured to cause the system to: 
determine drawing data for a plurality of drawing points from drawing input of a computing device (Angelov, FIG. 5; ¶ [0213]: a computing device including an input sensor 110, an input processing section 111, an ink data processing section 100, an application section 300-1, a graphic processing section 300, a display 113, and a communications section 112) for a raster layer of a digital raster image by capturing the plurality of drawing points utilizing a coordinate system of the computing device receiving the drawing input (Angelov, FIGS. 2, 5-7, and 92; ¶¶ [0214]-[0217], [0222], [0224]-[0225], [0228], [0609], [0034]-[0036], [0159]-[0163], and [0199]: the input sensor 110 detects a user's handwriting motion (via a pointer such as a pen and a finger) and generates input data signal representative of the detected handwriting motion; converts the input data to "pen event data" amenable for further processing to generate ink data 200 in both raster form and in vector form, wherein the "pen input data" ("INPUT 1") includes at least sensed coordination positions, and may additionally include pen pressure data, pen rotation or tilt angle data, etc.; the context information ("INPUT 2") is information describing the context or environment of the pen event data ("INPUT 1") and may indicate, for example, a used pen tip type (e.g., brush, crayon, pencil), used pen colors (red, green, blue), etc., wherein the context information is selected by the application section 300-1 (e.g., a drawing application) typically prior to entry of input data into the input sensor 110; the graphic processing section 300 receives the ink data 200 including stroke objects 210, drawing style objects 230, manipulation objects 270, and metadata objects 250, and output/render/rasterize a set of pixel values at a defined resolution level including color values of pixels; i.e., producing raster image data 9208 on the display 113) (Angelov, FIGS. 3A-C and 67; ¶¶ [0129], [0843]-[0848], [0204]-[0207], and [0373]-[0377]: a drawing process that applies a selected drawing style object to a stroke object to be drawn, wherein the drawing style object includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display; FIG. 3A illustrates a stroke object 210, which contains multiple point objects (Point_1 … Point_n) that form a trace of movement of a pointer, wherein each of the point object may be associated with attributes such as its radius, color, transparency (opacity) value, etc.) by:
determining first stroke data for a first stroke in a raster layer displayed at the computing device; determining second stroke data for a second stroke in the raster layer displayed at the computing device (Angelov, FIGS. 1 and 26; ¶¶ [0196]-[0198], [0363], [0371], [0385], and [0427]: ink data 200 generated from the same device are formed in the same raster layer; the graphic processing section 300 is capable of instantly drawing (rendering) the stroke objects on the local display or screen, which may represent the state of the common drawing area in which ink data 200 entered; FIGS. 43-45 and 49; ¶¶ [0564]-[0565] and [0725]-[0732]: a plurality of stokes can be input from the same device; ink data is generated by ink data processing section 100T and stored in Stroke File Format (SFF); FIGS. 26 and 28; ¶ [0388]: 5 stroke objects with 2 drawing styles for a drawing area are stored in SFF format; FIGS. 64-65; ¶¶ [0821]-[0823]: reproduction or extraction of ink data file by the ink data processing section 100R); and 
generating, within a metadata file associated with the digital raster image, a layer map for the raster layer comprising a first entry for the first stroke data and a second entry for the second stroke data (Angelov, FIG. 87; ¶ [0929]: for each stroke object 210 input from the same device, all drawing style objects linked with the stroke object 210 are retrieved and all rasterization (drawing) properties defined in the drawing style objects are loaded; geometry of the stroke is generated; the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; all rasterized strokes are composed together; a bitmap is generated that contains all of the stroke objects as rendered in an image layer; FIGS. 89 and 92-93; ¶¶ [0932], [0035]-[0036], and [0953]-[0954]: capable of processing the ink data in a variety of recorded formats; e.g., the SFF format and the JPEG format, or in a transmission format such as the SMF format);
receive, via the computing device, a request to change a first drawing  data of the first stroke in the digital raster image to a second drawing  data (Angelov, FIGS. 4A-B and 48B-C; ¶¶ [0172], [0218], [0164], [0209], [0890], [0188]-[0189], [0623], [0634]-[0636], and [0210]-[0211]: the in data processing section 100 generally receives three types of information (1) Pen Event information, (2) Context information, and (3) Manipulation information, wherein the manipulation information ("INPUT 3") specifies a command to apply some manipulation/modification/editing operation (e.g., selecting, transforming/rotating, slicing, erasing, extracting, deleting, copying, enlarging, etc.) to the whole of or a part of each of the one or more pre-existing stroke objects 210, wherein the stroke object 210 includes or is associated with range information (e.g., startParameter 301 and endParameter 303 values as stroke object attributes) that define a particular portion of the stroke object 210 to be rendered/displayed; FIG. 4A illustrates operation of the Select object 272, wherein the target to be selected and transformed is a pre-existing stroke object 210 "Stroke_i", which in FIG. 4A is selected by another Stroke_j; Stroke_i is split into two newly generated strokes, and only a right portion of Stroke_i is completely surrounded by Stroke_j and therefore selected and be transformed by 405); and 
modify, at the computing device, the digital raster image to generate a revised digital raster image that includes the second drawing  data in place of the first drawing  data (Angelov, FIG. 91; ¶¶ [0032], and [0191]-[0192]: modification or manipulation (e.g., slicing) of a portion of a stroke object to generate two new stroke objects can be shared amongst multiple computers to display the edited, up-to-date status of the ink data on a common drawing area/canvas in real time; FIGS. 48G-I; ¶¶ [0663]-[0672]: FIG. 48G illustrates the sliding operation of a stroke object; FIG. 48H illustrates the "erase" function realized by applying the slicing manipulation object; FIG. 48I illustrates the selected area shown in a lasso shaped dotted closed curve including a partially sliced stroke object, which can be manipulated/moved (translated); attributes "Alter Style" and "Alter metadata" indicate whether the attributes of plural strokes divided from the original stroke by the slice operation are altered (newly-defined) for the divided strokes, or unaltered and the same as the attributes associated with the original stroke (e.g., "Author" attribute, pen color attribute, etc.); FIG. 22; ¶¶ [0346]-[0348]: the graphic processing section 300R reconstructs a stroke (path) by generating interpolated curves according to a curve interpolation algorithm such as the Catmull-Rom Curve algorithm using point objects contained in a stroke object 210 as control points, further controls the range (portion) of the stroke object 210 to be displayed in reference to a start parameter and an end parameter defined for the stroke object 210, and also adds width, color, and other graphical properties to the rendered stroke object 210 in reference to a drawing style object 230 received in association with the stroke object 210; FIG. 87; ¶ [0929]: for each stroke object 210 included in the ink data being processed, all drawing style objects linked with the stroke object 210 are retrieved, all rasterization properties (e.g., mixing and texture properties) defined in the drawing style objects are loaded, all cascading values, such as color and radius values, are resolved, geometry of the stroke is generated, and then the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; i.e.,  the digital raster image will be updated based on new stroke objects after editing) by: 
;
updating the drawing data for the plurality of drawing points by modifying the first stroke data with the second drawing  data in the first entry of the layer map without modifying the second stroke data in the second entry of the layer map in response to the request to change the first drawing  data to the second drawing  data ; and re-generating data in the first stroke data (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836] and [0929]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data is modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the bitmap of a raster layer comprising the first stroke data with new drawing data without modifying the second stroke data).
Angelov fails to explicitly disclose to (1) change/modify/update a first drawing attribute of the first stroke data in the digital raster image to a second drawing attribute; (2) clearing the raster layer from the digital raster image before updating /re-generating the raster layer; and (3) re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer utilizing the updated drawing data; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image.
Adobe teaches a system and a method for editing images (Adobe, Page 6, the 3rd bullet in Section Workspace overview: tools for creating and editing images), wherein change/modify/update a first drawing attribute of the digital raster image to a second drawing attribute (Adobe, Page 104, 1st paragraph: a path’s outline is called a stroke; a color or gradient applied to an open or closed path’s interior area is called a fill; a stroke can have weight (thickness), color, and a dash pattern (Illustrator and InDesign) or a stylized line pattern (InDesign); after you create a path or shape, you can change the characteristics of its stroke and fill) (Adobe, Page 76, the 3rd and 4th bullets in Section Contextual operations: when a path object is selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement; when multiple path objects are selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush) (Adobe, Pages 322-324 and 76: allow users to select a plurality of objects/strokes/paths and grouped with group selection tool, and then apply different attributes to selected objects/strokes/paths).
Angelov and Adobe are analogous art because they are from the same field of endeavor, a system and a method for editing images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Adobe to Angelov.  Motivation for doing so would allow users to quickly edit stroke width, style/pattern, and/or color without reconstructing the path that outlines the stroke (Adobe, Page 317, Section Isolate artwork for editing).
Angelov in view of Adobe fails to explicitly disclose (1) clearing the raster layer from the digital raster image before re-generating/updating the raster layer; and (2) re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer utilizing the updated drawing data; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image.
BEREND teaches systems and methods relating to interactively generating  "brush  stroke" objects in raster images (BEREND, ABSTRACT), wherein re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer utilizing the updated drawing data; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image (BEREND, Page 1, line 21 – Page 2, line 8; Page 10, line 12 – Page 13, line 14 with FIG. 2: each object is rendered into a partial raster image ("bit map" image) defining color and opacity for an array of picture elements ("pixels"), and this partial image is composited into the image being generated; when an object is changed, only the raster image containing the object that changed needs to be re-rendered; the result can then be composited at 208 10 with other raster images read from the bit map cache memory 210 to produce the updated output image in the frame store 130; Page 13, line 16 – Page 14, line 14:  the caching process can be made more efficient by grouping the objects into layers; since the objects are ordered for rendering, each layer contains objects that are contiguous in the ordered list; Page 15, line 20 – Page 16, line 4: keep objects that overlap in the image in the same layer, and objects that are far apart in different layers; Page 17, line 20 – Page 18, line 12: keeping up to date layers of views different to that which the user is currently using/editing is assigned a low priority for the processor and is performed as a background task only; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers not currently being used/edited).
Angelov in view of Adobe, and  BEREND are analogous art because they are from the same field of endeavor, systems and methods relating to interactively generating  "brush  stroke" objects in raster images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of BEREND to Angelov in view of Adobe.  Motivation for doing so would improve efficiency of re-generating/updating the raster image (BEREND, Page 10, lines 14-21), and allow users not to be held up waiting while images are re-generated/updated for views other than that which is currently being used/edited (BEREND, Page 18, lines 8-12).
Angelov in view of Adobe and  BEREND fails to explicitly disclose clearing the raster layer from the digital raster image before re-generating/updating the raster layer.
Kajiya teaches a system and a method relating to raster graphics processing (Kajiya, Col. 1, lines 13-15 and Col. 2, lines 17-21), wherein clearing the raster layer from the digital raster image before re-generating/updating the raster layer (Kajiya, Col. 3, lines 39-50: in a conventional graphics architecture, the entire frame buffer is erased and the scene is re-rendered to create a next frame's image before transferring the rendered image data to a display; in this type of system, every object must be redrawn for each frame because the frame buffer is cleared between frames) (Kajiya, Col. 8, line 57 – Col. 9, line 9: multiple independent image layers may be composited together, wherein these image layers can be rendered into and manipulated independently; allow each object to be updated independently) (Kajiya, FIGS. 18-19; Col. 37, line 25 – Col. 40, line 61: clear context for each bucket in the initialization for overriding attributes or composing attributes; each set of geometry can be rendered independently of any other; i.e., it is capable for clearing the raster layer from the digital raster image; and  re-generating/updating the raster layer comprising the first chunk with new attribute without modifying the second chuck attribute).
Angelov in view of Adobe and BEREND, and  Kajiya are analogous art because they are from the same field of endeavor, a system and a method relating to raster graphics processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kajiya  to Angelov in view of Adobe and BEREND.  Motivation for doing so would improve rendering efficiency by eliminating a considerable amount of memory, and also allowing the depth buffer to be accessed with very high bandwidth and eliminating the traditional frame buffer memory clearing overhead between frames (Kajiya, Col. 10, lines 47-59).

Claim 11
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 10 and further disclose that determine the drawing data for the plurality of drawing points by: determining visual attributes comprising a stroke style and a stroke size of the drawing input (Angelov, FIGS. 2, 3A-C; and 6; ¶¶ [0230] and [0204]-[0207]: the drawing style object handling section 126 processes the context information ("INPUT 2") to extract drawing-related information necessary to express the stroke object 210 on a display, and creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display); 
determining movement attributes comprising a velocity, a pressure, drawing angles, and a drawing speed associated with the drawing input (Angelov, ¶ [0215]: the pen event data ("INPUT 1") includes at least the sensed coordinate positions, and may additionally include pen pressure data, pen tilt data, etc., depending on whether the input sensor 110 has pressure/tilt detection capabilities; ¶ [0239]: if pen event data includes pen pressure values, a PressurePath builder 122B1 is selected that includes a first (pressure) function f1 capable of deriving the stroke width (W) and transparency (A) based on the pen pressure values; on the other hand, if pen event data does not include pen pressure values, a Velocity Path builder 122B2 is selected that includes a second (velocity) function f2 capable of deriving the stroke width (W) and transparency (A) based on the pen movement speed, which is determined from the amount of change in the point coordinates or time stamps included in the pen event data); and 
storing the visual attributes and the movement attributes associated with the drawing input with a plurality of vectors comprising the plurality of drawing points within the layer map of the metadata file associated with the digital raster image (Angelov, FIG. 87; ¶ [0929]: for each stroke object 210 input from the same device, all drawing style objects linked with the stroke object 210 are retrieved and all rasterization (drawing) properties defined in the drawing style objects are loaded; geometry of the stroke is generated; the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; all rasterized strokes are composed together; a bitmap is generated that contains all of the stroke objects as rendered in an image layer) (Angelov, FIG. 91; ¶ [0036]: to producing raster image data 9208, organize the ink data in a more abstracted form in vector and define ink data in both raster form and in vector form; FIG. 28; ¶¶ [0382], [0411], and [0413]: repository stores information regarding the latest state of a drawing area (canvas), which is continuously updated, in the stroke file format (SFF) as illustrated in FIG. 28; ¶ [0569]: each of points (dots) that form a stroke is defined in the data structure of Table 1 including force and angle; FIG. 45; ¶¶ [0601]-[0602] and [0605]-[0607]: the ink data processing section 100 outputs the generated ink data 200 as a collection of data objects in a media format (e.g., in a file, packets, etc.) requested by the application that needs the ink data 200; FIGS. 48K-L, 50A-B, and 51; ¶¶ [0683], [0694], [0723], [0728]-[0736], [0747]-[0749], [0760]-[0762], and [0817]-[0819]: FIG. 48K illustrates a data type of each class when each class of data object (a metadata object 250, a canvas object, a drawing style object 230) is serialized and stored in an SFF file; FIG. 48L illustrates information included in each of strokes 1 through N (strokesCount) number of stroke objects; in reference to data object "point" in FIG. 48L, radius and alpha are attributes associated with a point and is a generalized device independent higher concept having semantics that encompass lower level concepts such as pressure, pen tip force, pen angle/tilt, pen rotation/roll, and velocity).

Claim 12
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 10 and further disclose that receive the request to change the first drawing attribute of the digital raster image to the second drawing attribute by receiving a selection to replace the first drawing attribute with the second drawing attribute in each stroke that comprises the first drawing attribute within the raster layer (Adobe, Page 329, Section About Layers: by default, all items are organized in a single, parent layer; however, you can create new layers and move items into them, or move elements from one layer to another at any time; layers provide a way to easily manage all the items that make up your artwork) (Adobe, Page 76, the 3rd and 4th bullets in Section Contextual operations: when multiple path objects are selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush) (Adobe, Pages 322-324 and 76: allow users to select a plurality of objects/strokes/paths and grouped with group selection tool (e.g., select all objects/strokes/paths with the same attribute), and then apply different attributes to selected objects/strokes/paths) (Angelov, FIGS. 2, 3A-C; and 6; ¶¶ [0230] and [0204]-[0207]: the drawing style object handling section 126 processes the context information ("INPUT 2") to extract drawing-related information necessary to express the stroke object 210 on a display, and creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display); and 
update the drawing data for the plurality of drawing points by replacing the first drawing attribute with the second drawing attribute in the first stroke data and additional stroke data corresponding to a third stroke within the layer map of the raster layer without modifying the second stroke data (Angelov, FIG. 1; ¶¶ [0196]-[0198] and [0371]: ink data 200 generated from the same device are formed in the same raster layer; FIGS. 43-45 and 49; ¶¶ [0564]-[0565] and [0725]-[0732]: a plurality of stokes can be input from the same device; ink data is generated by ink data processing section 100T and stored in Stroke File Format (SFF); FIGS. 26 and 28; ¶ [0388]: 5 stroke objects with 2 drawing styles for a drawing area are stored in SFF format; FIGS. 45 and 64-65; ¶¶ [0823]-[0836]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data and third stroke data are modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the raster layer comprising the first stroke data and the third stroke data with new drawing data without modifying the second stroke data) (Kajiya, FIGS. 18-19; Col. 37, line 25 – Col. 40, line 61: clear context for each bucket in the initialization for overriding attributes or composing attributes; each set of geometry can be rendered independently of any other; i.e., it is capable for clearing the raster layer from the digital raster image; and  re-generating/updating the raster layer comprising the first chunk and third chunk with new attribute without modifying the second chuck attribute) (Angelov, FIG. 87; ¶ [0929]: for each stroke object 210 input from the same device, all drawing style objects linked with the stroke object 210 are retrieved and all rasterization (drawing) properties defined in the drawing style objects are loaded; geometry of the stroke is generated; the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; all rasterized strokes are composed together; a bitmap is generated that contains all of the stroke objects as rendered in an image layer).
Motivation for applying Adobe to Angelov would allow users to quickly edit stroke width, style/pattern, and/or color without reconstructing the path that outlines the stroke (Adobe, Page 317, Section Isolate artwork for editing).

Claim 13
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 10 and further disclose that receive the request to change the first drawing attribute of the digital raster image to the second drawing attribute by receiving a selection to replace a first brushstroke attribute of the first stroke to a second brushstroke attribute (Adobe, Page 76, the 3rd and 4th bullets in Section Contextual operations: when a path object is selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement; when multiple path objects are selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush) (Angelov, FIGS. 2, 3A-C; and 6; ¶¶ [0230] and [0204]-[0207]: the drawing style object handling section 126 processes the context information ("INPUT 2") to extract drawing-related information necessary to express the stroke object 210 on a display, and creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display); and 
update the drawing data by replacing the first brushstroke attribute in the first stroke data with the second brushstroke attribute without modifying the second stroke data for the second stroke  (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data is modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the raster layer comprising the first stroke data with new drawing data without modifying the second stroke data).  
Motivation for applying Adobe to Angelov would allow users to quickly edit stroke width, style/pattern, and/or color without reconstructing the path that outlines the stroke (Adobe, Page 317, Section Isolate artwork for editing).

Claim 15
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 10 and further disclose that update the drawing data for the plurality of drawing points by replacing the first drawing attribute of a subset of the plurality of drawing points corresponding to the first stroke with the second drawing attribute in drawing data for the subset of the plurality of drawing points (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data is modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the raster layer comprising the first stroke data with new drawing data without modifying the second stroke data).

Claim 16
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 10 and further disclose that re-generate the raster layer by: providing the updated drawing data with the second drawing attribute in the first stroke data to a rendering engine (Angelov, FIGS. 45 and 64-65; ¶¶ [0823]-[0836]: reproduction of each data object "stroke" in Step S2003 with current drawing data; since only the first stroke data is modified and the second stoke data is not modified, the reproduction of each data object "stroke" will generate the raster layer comprising the first stroke data with new drawing data without modifying the second stroke data).  

Independent Claim 17
Angelov discloses a method comprising: receiving, by at least one processor (Angelov, ¶ [0213]: CPU), a plurality of stroke inputs at a client device (Angelov, FIG. 5; ¶ [0213]: a computing device including an input sensor 110, an input processing section 111, an ink data processing section 100, an application section 300-1, a graphic processing section 300, a display 113, and a communications section 112) to draw a plurality of strokes within a raster layer of a digital raster image; determining, by the at least one processor, drawing data for a plurality of stroke points of the plurality of strokes captured from the plurality of stroke inputs utilizing a coordinate system associated with the plurality of stroke inputs (Angelov, FIGS. 2, 5-7, and 92; ¶¶ [0214]-[0217], [0222], [0224]-[0225], [0228], [0609], [0034]-[0036], [0159]-[0163], and [0199]: the input sensor 110 detects a user's handwriting motion (via a pointer such as a pen and a finger) and generates input data signal representative of the detected handwriting motion; converts the input data to "pen event data" amenable for further processing to generate ink data 200 in both raster form and in vector form, wherein the "pen input data" ("INPUT 1") includes at least sensed coordination positions, and may additionally include pen pressure data, pen rotation or tilt angle data, etc.; the context information ("INPUT 2") is information describing the context or environment of the pen event data ("INPUT 1") and may indicate, for example, a used pen tip type (e.g., brush, crayon, pencil), used pen colors (red, green, blue), etc., wherein the context information is selected by the application section 300-1 (e.g., a drawing application) typically prior to entry of input data into the input sensor 110; the graphic processing section 300 receives the ink data 200 including stroke objects 210, drawing style objects 230, manipulation objects 270, and metadata objects 250, and output/render/rasterize a set of pixel values at a defined resolution level including color values of pixels; i.e., producing raster image data 9208 on the display 113) (Angelov, FIGS. 3A-C and 67; ¶¶ [0129], [0843]-[0848], [0204]-[0207], and [0373]-[0377]: a drawing process that applies a selected drawing style object to a stroke object to be drawn, wherein the drawing style object includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display; FIG. 3A illustrates a stroke object 210, which contains multiple point objects (Point_1 … Point_n) that form a trace of movement of a pointer, wherein each of the point object may be associated with attributes such as its radius, color, transparency (opacity) value, etc.) (Angelov, FIGS. 43-45 and 49; ¶¶ [0564]-[0565] and [0725]-[0732]: a plurality of stokes can be input from the same device) by:
determining first stroke data for a first stroke in the raster layer  displayed at the client device; and determining second stroke data for a second stroke in the raster layer  displayed at the client device (Angelov, FIGS. 1 and 26; ¶¶ [0196]-[0198], [0363], [0371], [0385], and [0427]: ink data 200 generated from the same device are formed in the same raster layer; the graphic processing section 300 is capable of instantly drawing (rendering) the stroke objects on the local display or screen, which may represent the state of the common drawing area in which ink data 200 entered; FIGS. 43-45 and 49; ¶¶ [0564]-[0565] and [0725]-[0732]: a plurality of stokes can be input from the same device; ink data is generated by ink data processing section 100T and stored in Stroke File Format (SFF); FIGS. 26 and 28; ¶ [0388]: 5 stroke objects with 2 drawing styles for a drawing area are stored in SFF format; FIGS. 64-65; ¶¶ [0821]-[0823]: reproduction or extraction of ink data file by the ink data processing section 100R); and 
generating, within a metadata file associated with the digital raster image, a layer map for the raster layer comprising a first entry for the first stroke data and a second entry for the second stroke data (Angelov, FIG. 87; ¶ [0929]: for each stroke object 210 input from the same device, all drawing style objects linked with the stroke object 210 are retrieved and all rasterization (drawing) properties defined in the drawing style objects are loaded; geometry of the stroke is generated; the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; all rasterized strokes are composed together; a bitmap is generated that contains all of the stroke objects as rendered in an image layer; FIGS. 89 and 92-93; ¶¶ [0932], [0035]-[0036], and [0953]-[0954]: capable of processing the ink data in a variety of recorded formats; e.g., the SFF format and the JPEG format, or in a transmission format such as the SMF format);
receiving, by the at least one processor via the client device, a request to change a first drawing  data of the first stroke to a second drawing  data (Angelov, FIGS. 4A-B and 48B-C; ¶¶ [0172], [0218], [0164], [0209], [0890], [0188]-[0189], [0623], [0634]-[0636], and [0210]-[0211]: the in data processing section 100 generally receives three types of information (1) Pen Event information, (2) Context information, and (3) Manipulation information, wherein the manipulation information ("INPUT 3") specifies a command to apply some manipulation/modification/editing operation (e.g., selecting, transforming/rotating, slicing, erasing, extracting, deleting, copying, enlarging, etc.) to the whole of or a part of each of the one or more pre-existing stroke objects 210, wherein the stroke object 210 includes or is associated with range information (e.g., startParameter 301 and endParameter 303 values as stroke object attributes) that define a particular portion of the stroke object 210 to be rendered/displayed; FIG. 4A illustrates operation of the Select object 272, wherein the target to be selected and transformed is a pre-existing stroke object 210 "Stroke_i", which in FIG. 4A is selected by another Stroke_j; Stroke_i is split into two newly generated strokes, and only a right portion of Stroke_i is completely surrounded by Stroke_j and therefore selected and be transformed by 405); and 
modifying, by the at least one processor at the client device, the digital raster image to generate a revised digital raster image that includes the second drawing  data in place of the first drawing  data (Angelov, FIG. 91; ¶¶ [0032], and [0191]-[0192]: modification or manipulation (e.g., slicing) of a portion of a stroke object to generate two new stroke objects can be shared amongst multiple computers to display the edited, up-to-date status of the ink data on a common drawing area/canvas in real time; FIGS. 48G-I; ¶¶ [0663]-[0672]: FIG. 48G illustrates the sliding operation of a stroke object; FIG. 48H illustrates the "erase" function realized by applying the slicing manipulation object; FIG. 48I illustrates the selected area shown in a lasso shaped dotted closed curve including a partially sliced stroke object, which can be manipulated/moved (translated); attributes "Alter Style" and "Alter metadata" indicate whether the attributes of plural strokes divided from the original stroke by the slice operation are altered (newly-defined) for the divided strokes, or unaltered and the same as the attributes associated with the original stroke (e.g., "Author" attribute, pen color attribute, etc.); FIG. 22; ¶¶ [0346]-[0348]: the graphic processing section 300R reconstructs a stroke (path) by generating interpolated curves according to a curve interpolation algorithm such as the Catmull-Rom Curve algorithm using point objects contained in a stroke object 210 as control points, further controls the range (portion) of the stroke object 210 to be displayed in reference to a start parameter and an end parameter defined for the stroke object 210, and also adds width, color, and other graphical properties to the rendered stroke object 210 in reference to a drawing style object 230 received in association with the stroke object 210; FIG. 87; ¶ [0929]: for each stroke object 210 included in the ink data being processed, all drawing style objects linked with the stroke object 210 are retrieved, all rasterization properties (e.g., mixing and texture properties) defined in the drawing style objects are loaded, all cascading values, such as color and radius values, are resolved, geometry of the stroke is generated, and then the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; i.e.,  the digital raster image will be updated based on new stroke objects after manipulation/modification/editing) by: 
;
updating the drawing data for the plurality of stroke points by modifying the first stroke data with the second drawing  data in the first entry of the layer map without modifying the second stroke data in the second entry of the layer map in response to the request to change the first drawing  data of the first stroke to the second drawing  data; and re-generating data in the first stroke data ().
Angelov fails to explicitly disclose to (1) change/modify/update a first drawing attribute of the first stroke data in the digital raster image to a second drawing attribute; (2) clearing the raster layer from the digital raster image before updating /re-generating the raster layer; and (3) re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer utilizing the updated drawing data; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image.
Adobe teaches a system and a method for editing images (Adobe, Page 6, the 3rd bullet in Section Workspace overview: tools for creating and editing images), wherein change/modify/update a first drawing attribute of the digital raster image to a second drawing attribute (Adobe, Page 104, 1st paragraph: a path’s outline is called a stroke; a color or gradient applied to an open or closed path’s interior area is called a fill; a stroke can have weight (thickness), color, and a dash pattern (Illustrator and InDesign) or a stylized line pattern (InDesign); after you create a path or shape, you can change the characteristics of its stroke and fill) (Adobe, Page 76, the 3rd and 4th bullets in Section Contextual operations: when a path object is selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement; when multiple path objects are selected, the Touch Bar displays controls to adjust the fill color, stroke color, opacity, alignment, and arrangement) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush) (Adobe, Pages 322-324 and 76: allow users to select a plurality of objects/strokes/paths and grouped with group selection tool, and then apply different attributes to selected objects/strokes/paths).
Angelov and Adobe are analogous art because they are from the same field of endeavor, a system and a method for editing images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Adobe to Angelov.  Motivation for doing so would allow users to quickly edit stroke width, style/pattern, and/or color without reconstructing the path that outlines the stroke (Adobe, Page 317, Section Isolate artwork for editing).
Angelov in view of Adobe fails to explicitly disclose (1) clearing the raster layer from the digital raster image before re-generating/updating the raster layer; and (2) re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer utilizing the updated drawing data; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image.
BEREND teaches systems and methods relating to interactively generating  "brush  stroke" objects in raster images (BEREND, ABSTRACT), wherein re-generating/updating, separately from one or more additional raster layers of the digital raster image, the raster layer utilizing the updated drawing data; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers of the digital raster image (BEREND, Page 1, line 21 – Page 2, line 8; Page 10, line 12 – Page 13, line 14 with FIG. 2: each object is rendered into a partial raster image ("bit map" image) defining color and opacity for an array of picture elements ("pixels"), and this partial image is composited into the image being generated; when an object is changed, only the raster image containing the object that changed needs to be re-rendered; the result can then be composited at 208 10 with other raster images read from the bit map cache memory 210 to produce the updated output image in the frame store 130; Page 13, line 16 – Page 14, line 14:  the caching process can be made more efficient by grouping the objects into layers; since the objects are ordered for rendering, each layer contains objects that are contiguous in the ordered list; Page 15, line 20 – Page 16, line 4: keep objects that overlap in the image in the same layer, and objects that are far apart in different layers; Page 17, line 20 – Page 18, line 12: keeping up to date layers of views different to that which the user is currently using/editing is assigned a low priority for the processor and is performed as a background task only; i.e., re-generating/updating the raster layer being edited, which is separately from one or more additional raster layers not currently being used/edited).
Angelov in view of Adobe, and  BEREND are analogous art because they are from the same field of endeavor, systems and methods relating to interactively generating  "brush  stroke" objects in raster images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of BEREND to Angelov in view of Adobe.  Motivation for doing so would improve efficiency of re-generating/updating the raster image (BEREND, Page 10, lines 14-21), and allow users not to be held up waiting while images are re-generated/updated for views other than that which is currently being used/edited (BEREND, Page 18, lines 8-12).
Angelov in view of Adobe and BEREND fails to explicitly disclose clearing the raster layer from the digital raster image before re-generating/updating the raster layer.
Kajiya teaches a system and a method relating to raster graphics processing (Kajiya, Col. 1, lines 13-15 and Col. 2, lines 17-21), wherein clearing the raster layer from the digital raster image before re-generating/updating the raster layer (Kajiya, Col. 3, lines 39-50: in a conventional graphics architecture, the entire frame buffer is erased and the scene is re-rendered to create a next frame's image before transferring the rendered image data to a display; in this type of system, every object must be redrawn for each frame because the frame buffer is cleared between frames) (Kajiya, FIGS. 18-19; Col. 37, line 25 – Col. 40, line 61: clear context for each bucket in the initialization for overriding attributes or composing attributes; each set of geometry can be rendered independently of any other; i.e., it is capable for clearing the raster layer from the digital raster image; and  re-generating/updating the raster layer comprising the first chunk with new attribute without modifying the second chuck attribute).
Angelov in view of Adobe and BEREND, and  Kajiya are analogous art because they are from the same field of endeavor, a system and a method relating to raster graphics processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kajiya  to Angelov in view of Adobe and BEREND.  Motivation for doing so would improve rendering efficiency by eliminating a considerable amount of memory, and also allowing the depth buffer to be accessed with very high bandwidth and eliminating the traditional frame buffer memory clearing overhead between frames (Kajiya, Col. 10, lines 47-59).

Claim 18
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 17 and further disclose receiving an additional stroke input to draw an additional stroke within the raster layer of the digital raster image; determining additional stroke data for a plurality of additional stroke points of the additional stroke captured from the additional stroke input; and storing the first stroke data associated with the first stroke in the first entry of the layer map and the additional stroke data associated with the additional stroke in an additional entry of the layer map within the metadata file associated with the digital raster image (Angelov, FIGS. 2, 5-7, and 92; ¶¶ [0214]-[0217], [0225], [0228], [0235]-[0238], [0246]: the input sensor 110 detects a user's handwriting motion (via a pointer such as a pen and a finger) and generates input data signal representative of the detected handwriting motion; converts the input data to "pen event data" amenable for further processing to generate ink data 200 in both raster form and in vector form, wherein the "pen input data" ("INPUT 1") includes at least sensed coordination positions, and may additionally include pen pressure data, pen rotation or tilt angle data, etc.; the context information ("INPUT 2") is information describing the context or environment of the pen event data ("INPUT 1") and may indicate, for example, a used pen tip type (e.g., brush, crayon, pencil), used pen colors (red, green, blue), etc., wherein the context information is selected by the application section 300-1 (e.g., a drawing application) typically prior to entry of input data into the input sensor 110; the stroke object handling section 122 continuously outputting point objects, which form a stroke object 210 in the "raw value type", to the ink data formatting section 140 as an increasing amount of the pen event data is inputted; the adding to stroke section 122D determines how many of the point objects are established and stored in the memory device 770 and thus can be added to a partial data of the stroke object 210 to be outputted to the ink data formatting section 140 instead of waiting for the entire stroke object to be completed; ¶¶ [0382], [0411], and [0413]: repository stores information regarding the latest state of a drawing area (canvas), which is continuously updated, in the stroke file format (SFF) as illustrated in FIG. 28; FIG. 45; ¶¶ [0605]-[0607]: the ink data processing section 100 outputs the generated ink data 200 as a collection of data objects in a media format (e.g., in a file, packets, etc.) requested by the application that needs the ink data 200; FIG. 87; ¶ [0929]: for each stroke object 210 input from the same device, all drawing style objects linked with the stroke object 210 are retrieved and all rasterization (drawing) properties defined in the drawing style objects are loaded; geometry of the stroke is generated; the stroke is rasterized (drawn) by applying all rasterization/graphical information on the generated geometry, such as color, texture, etc.; all rasterized strokes are composed together; a bitmap is generated that contains all of the stroke objects as rendered in an image layer; FIGS. 89 and 92-93; ¶¶ [0932], [0035]-[0036], and [0953]-[0954]: capable of processing the ink data in a variety of recorded formats; e.g., the SFF format and the JPEG format, or in a transmission format such as the SMF format).

Claim 19
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 18 and further disclose wherein receiving the plurality of stroke inputs comprises receiving, via a raster image editing application, a plurality of brushstroke inputs to generate raster strokes within the digital raster image (Angelov, FIGS. 2, 5-7, and 92; ¶¶ [0214]-[0217], [0222], [0224]-[0225], [0228], [0609], [0034]-[0036], [0159]-[0163], and [0199]: the input sensor 110 detects a user's handwriting motion (via a pointer such as a pen and a finger) and generates input data signal representative of the detected handwriting motion; converts the input data to "pen event data" amenable for further processing to generate ink data 200 in both raster form and in vector form, wherein the "pen input data" ("INPUT 1") includes at least sensed coordination positions, and may additionally include pen pressure data, pen rotation or tilt angle data, etc.; the context information ("INPUT 2") is information describing the context or environment of the pen event data ("INPUT 1") and may indicate, for example, a used pen tip type (e.g., brush, crayon, pencil), used pen colors (red, green, blue), etc., wherein the context information is selected by the application section 300-1 (e.g., a drawing application) typically prior to entry of input data into the input sensor 110; the graphic processing section 300 receives the ink data 200 including stroke objects 210, drawing style objects 230, manipulation objects 270, and metadata objects 250, and output/render/rasterize a set of pixel values at a defined resolution level including color values of pixels; i.e., producing raster image data 9208 on the display 113) (Angelov, FIG. 91; ¶¶ [0032], and [0191]-[0192]: modification or manipulation (e.g., slicing) of a portion of a stroke object to generate two new stroke objects can be shared amongst multiple computers to display the edited, up-to-date status of the ink data on a common drawing area/canvas in real time; FIGS. 48G-I; ¶¶ [0663]-[0672]: FIG. 48G illustrates the sliding operation of a stroke object; FIG. 48H illustrates the "erase" function realized by applying the slicing manipulation object; FIG. 48I illustrates the selected area shown in a lasso shaped dotted closed curve including a partially sliced stroke object, which can be manipulated/moved (translated); attributes "Alter Style" and "Alter metadata" indicate whether the attributes of plural strokes divided from the original stroke by the slice operation are altered (newly-defined) for the divided strokes, or unaltered and the same as the attributes associated with the original stroke (e.g., "Author" attribute, pen color attribute, etc.); FIG. 22; ¶¶ [0346]-[0348]: the graphic processing section 300R reconstructs a stroke (path) by generating interpolated curves according to a curve interpolation algorithm such as the Catmull-Rom Curve algorithm using point objects contained in a stroke object 210 as control points, further controls the range (portion) of the stroke object 210 to be displayed in reference to a start parameter and an end parameter defined for the stroke object 210, and also adds width, color, and other graphical properties to the rendered stroke object 210 in reference to a drawing style object 230 received in association with the stroke object 210) (Angelov, FIGS. 43-45 and 49; ¶¶ [0564]-[0565] and [0725]-[0732]: a plurality of stokes can be input from the same device).  

Claim 20
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 17 and further disclose wherein receiving the request to change the first drawing attribute of the first stroke to the second drawing attribute comprises receiving a request to change a first stroke style of the first stroke to a second stroke style (Angelov, FIGS. 2, 3A-C; and 6; ¶¶ [0230] and [0204]-[0207]: the drawing style object handling section 126 processes the context information ("INPUT 2") to extract drawing-related information necessary to express the stroke object 210 on a display, and creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display) (Adobe, Page 272, Section Apply brush strokes: select the path, and then select a brush in a brush library, the Brushes panel, or the Control panel; drag a brush onto the path; if the path already has brush strokes applied to it, then the new brush replaces the old brush).  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Angelov in view of Adobe, BEREND, and Kajiya  as applied to Claims 5 and 13 respectively above, and further in view of Peterson (US 2019/0371008 A1, published on 12/05/2019), hereinafter Peterson .

Claim 7
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 5 and further disclose that receive the request to change the first drawing attribute of the digital raster image to the second drawing attribute by: determining a coordinate point in response to a user input within a coordinate system associated with the drawing input; and selecting the first stroke in response to determining that the coordinate point is  related to a drawing point in the first subset of the plurality of drawing points in the raster layer (Angelov, FIG. 4A; ¶ [0210]: only a right portion of Stroke_i is completely surrounded by Stroke_j is selected and be transformed by 405; FIG. 48I; ¶ [0670]: the selection object "selects" an area enclosed by the plural number of slice objects such that any portion of pre-existing stroke object 210 inside the selected area are selected and can then be manipulated, e.g., moved, copied, enlarged, shrunk, etc.).
Angelov in view of Adobe, BEREND, and Kajiya fails to explicitly disclose selecting the first stroke in response to determining that the coordinate point is nearest a drawing point in the first subset of the plurality of drawing points in the raster layer.
Peterson discloses a system and a method for editing image (Peterson, ¶ [0058]: an image editing system), wherein selecting the first stroke in response to determining that the coordinate point is nearest a drawing point in the first subset of the plurality of drawing points in the raster layer (Peterson, ¶ [0084]-[0086]: determine one or more detected edges within the edge map 210 based on within threshold distance or identify the detected edge closest to the position of the mapped cursor by identifying a pixel along the detected edge 212 that is closest to the mapped coordinates of the mapped cursor 209; then generated a pixel line for the detected edge).
Angelov in view of Adobe, BEREND, and Kajiya, and Peterson are analogous art because they are from the same field of endeavor, a system and a method for editing images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Peterson to Angelov in view of Adobe, BEREND, and Kajiya.  Motivation for doing so would allow users to easily select an entire stroke/path/object instead of a portion of stroke/path/object.

Claim 14
Angelov in view of Adobe, BEREND, and Kajiya discloses all the elements as stated in Claim 13 and further disclose that receive the selection to replace the first drawing attribute with the second drawing attribute in the first stroke by: determining a coordinate point in response to a user input within a coordinate system associated with the drawing input; selecting the first stroke in response to determining that the coordinate point is  related to a drawing point in a subset of the plurality of drawing points corresponding to the first stroke in the raster layer (Angelov, FIG. 4A; ¶ [0210]: only a right portion of Stroke_i is completely surrounded by Stroke_j is selected and be transformed by 405; FIG. 48I; ¶ [0670]: the selection object "selects" an area enclosed by the plural number of slice objects such that any portion of pre-existing stroke object 210 inside the selected area are selected and can then be manipulated, e.g., moved, copied, enlarged, shrunk, etc.); and determining that the first stroke comprises the first brushstroke attribute (Angelov, FIGS. 2 and 6; ¶¶ [0230] and [0204]: the drawing style object handling section 126 creates a drawing style object 230 (e.g., the Shape Fill object 232 and the Particle Scatter object 234) in association with the corresponding stroke object 210, wherein the drawing style object (set) 230 includes information necessary to control the shape (stroke width, stroke style/pattern) and color of a stroke object 210 when rendered (drawn, expressed, rasterized) on a display).
Angelov in view of Adobe, BEREND, and Kajiya fails to explicitly disclose selecting the first stroke in response to determining that the coordinate point is nearest a drawing point in the first subset of the plurality of drawing points in the raster layer.
Peterson discloses a system and a method for editing image (Peterson, ¶ [0058]: an image editing system), wherein selecting the first stroke in response to determining that the coordinate point is nearest a drawing point in the first subset of the plurality of drawing points in the raster layer (Peterson, ¶ [0084]-[0086]: determine one or more detected edges within the edge map 210 based on within threshold distance or identify the detected edge closest to the position of the mapped cursor by identifying a pixel along the detected edge 212 that is closest to the mapped coordinates of the mapped cursor 209; then generated a pixel line for the detected edge).
Angelov in view of Adobe, BEREND, and Kajiya, and Peterson are analogous art because they are from the same field of endeavor, a system and a method for editing images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Peterson to Angelov in view of Adobe, BEREND, and Kajiya.  Motivation for doing so would allow users to easily select an entire stroke/path/object instead of a portion of stroke/path/object.

Response to Arguments
Applicant’s arguments filed on 06/29/2022 with respect to Claims 1, 10, and 17 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in some of arguments.  Some of arguments are not persuasive.
Applicant argues on Pages 15-17 of the Remarks that t.
In response, examiner respectfully disagrees.  Angelov discloses in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175